FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                             June 1, 2022

                                        No. 04-22-00117-CV

                              IN THE INTEREST OF A.G., a Child

                     From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-PA-01479
                        Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

        Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel
certifies he served copies of the brief and motion on appellant, informed appellant of her right to
review the record and file her own brief, and provided appellant with a form for requesting the
record and explained to appellant the procedure for obtaining the record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per
curiam) (applying Anders procedures in appeal from order terminating parental rights). As of the
date of this order, appellant has not filed the record-request motion provided to her by her
counsel.

        If appellant desires to file a pro se brief, we order she do so by June 21, 2022. At this
time, the State has filed a notice waiving its right to file a brief in this case unless appellant files
a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no later
than twenty days after appellant’s pro se brief is filed in this court.


           It is so ORDERED on June 1, 2022.
                                                                        PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT